People v Johnson (2015 NY Slip Op 08191)





People v Johnson


2015 NY Slip Op 08191


Decided on November 12, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
MARK C. DILLON
SANDRA L. SGROI
SYLVIA O. HINDS-RADIX
BETSY BARROS, JJ.


2014-07959
2014-07961

[*1]The People of the State of New York, respondent,
vMarcus L. Johnson, appellant. (Ind. Nos. 310/12, 146/14)


Thomas N. N. Angell, Poughkeepsie, N.Y. (Steven Levine of counsel), for appellant.
William V. Grady, District Attorney, Poughkeepsie, N.Y. (Bridget Rahilly Steller of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Dutchess County (Greller, J.), imposed August 12, 2014, and an amended sentence of the same court also dated August 12, 2014, on the ground that the sentence and the amended sentence were excessive.
ORDERED that the sentence and amended sentence are affirmed.
The sentence and amended sentence imposed were not excessive (see People v Suitte,  90 AD2d 80, 86-87).
ENG, P.J., DILLON, SGROI, HINDS-RADIX and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court